Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 7th, 2021.  Claims 1-7, 9-16, and 19-170 are pending.  Claims 8, 17, 18, and 171-177 are canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1) Interference element having an interference with a signal…as seen throughout the claims.

2) Aggregration reagent that causes or assists….as in claims 8 and 18-20.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
1) ***Those elements disclosed in par. [0019] of Applicant’s pre-grant publication US 2020/0333322 and equivalents thereof, however, further clarification is required as discussed below.***

2)  Those elements discloses in par. [0113] of Applicant’s pre-grant publication and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, and 19-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is indefinitely defined as to the metes and bounds of what constitutes an “an interference element.”
Examiner notes the recitation provided throughout the claims, which recites “…wherein the element has an interference….wherein the interference refers to blocking, reducing, attenuating, and/or disrupting the signal related to the analyte.”
This “interference element” is indefinitely defined as it has been defined with respect to a user-defined parameter of “the analyte,” wherein such analyte is not a positive element of the apparatus/method and is not particularly defined so that one may construe bounds to those “interference elements” which can block, reduce, attenuate, and/or disrupt “the signal related to the analyte.”  
related to the analyte, which merely provides for a broad association with the analyte.
Further, from Applicant’s disclosure in par. [0019] of the pre-grant publication US 2020/0333322, Applicant sets forth “…cells, tissues, molecules, compounds, inorganic constructs, nanoparticles, air bubbles, or any combination or mixtures thereof…” which does not provide to clarify the metes and bounds of what constitutes “an interference element” that blocks, reduces, attenuates, and/or disrupts the signal related to the analyte.  It is further noted that the listed elements in par. [0019] could also be drawn to analytes themselves.

Further, as in independent claims 1-4 and dependent claims thereof, the claim amendment to include “an aggregation reagent…” provides unclear metes and bounds to the apparatus(ses) as such aggregation reagent is indefinitely provided within the apparatus and is recited in isolation without particular relative structural inclusion to the apparatus for the sought operative embodiment.  For example, is the aggregation reagent located within the sample holder?
Clarification is required.

With regard to claims 12, 26, 27, the recitation is indefinitely defined in the claims as claim 6 pertains to a method of imaging and identifying regions, and the particular set forth condition/result provided in claim 12 is not required by that of the method of claim 6.  One does not know what area that the interference element poor 
This is similarly seen in claims 26 and 27.

With regards to claims 67-70, the recitations to “the device” lack proper antecedent basis in the claims and it is unclear what further structure to the apparatus of claim 1 is being referenced.
In addition, the metes and bounds of the configuration to analyte are indefinitely provided for herein.  It is unclear what analysis is being referenced as claim 1 is both drawn to an apparatus, and the functionality within the apparatus is drawn to identifying regions and detecting a signal related to an analyte. 
Does Applicant intend to combine these aspects and produce a sort of analytical result therefrom?  Presently, this amount to identification of region(s) and detecting a signal, and no such analysis has been recited in the base independent claim nor any of dependent claims 67-70.  
Clarification is required with respect to this “analysis,” and furthermore with respect to the added time constraints provided herein.

With regard to claims 108 and 111, the recitation “the presence and/or amount of the analyte” lacks proper antecedent basis in the claims, wherein it is noted that claim 1 does not provide to determine presence and/or amount of the analyte.

With regard to claim 112, the configuration of the software is indefinitely defined as claims 1 and 112 do not provide basis for “the interference element free regions,” wherein claim 1 merely provides for identifying a region in the sample that has less interference element concentration than another region in the sample.
What are the further image analysis step(s) provided by the software that provide to identify and define these “interference element free regions” and how are these “interference element free regions” linked with the analyte so as to provide this combined signal?
The imager is merely recited as being configured to identify rich and poor regions of interference elements and the detector provides a general functionality to detecting a signal related to the analyte, wherein the imager and detector are not interfaced and linked in any manner for any sort of downstream processing so as to allow for the recited “calculate the combined signal of the analyte…”

With regards to claims 113-115, the configuration of the software is indefinitely defined as claims 1 and 113/114/115  do not provide basis for “the interference element regions,” wherein claim 1 merely provides for identifying a region in the sample that has less interference element concentration than another region in the sample. 
 Further, the detected signal is provided with respect to a signal related to the analyte in the interference element poor region and/or in the interference element rich region, which does not align or provided basis with the present recitations.
The present imager merely provides a configuration to identify qualitative regions of poor and rich with respect to interference elements and there is no basis for a 
Further, it is the claimed detector which provides the base functionality of detecting a signal related to the analyte in either/both of these regions.
The claims do not require of provide any linkage/connection and downstream processing related with the images and data found across the imager and detector.

With regard to claims 139-141, the recitation “the filling factor” lacks proper antecedent basis in the claims.  Further, the metes and bounds of the materials afforded and precluded for constructing the spacers of claim 139 are indefinitely defined by the present recitation.  The equation (i.e. inequality) being set forth is not readily understood, and further, such equation relies on factors such as “the ratio of the spacer area in contact with the layer of uniform thickness of the total plate area…” wherein such condition is not required by the apparatus of claim 4 and is drawn to a particular state of the apparatus which has not been claimed or particularly provided.
Examiner further notes that the language of “times” should be avoided and Applicant should present the mathematical inequality sought.  However, such inequality appears to be reliant upon conditional parameters that are not actively necessitated in the apparatus claimed.
Additionally, the set forth spaces are only defined with a uniform height,  while the filling factor relies on an area of the spacers in which a singular height dimension indefinitely provides for an area.
This is similarly seen in claims 140 and 141.  Additionally, within claim 141, it is not understood what is meant by “the fourth power of the inter-space distance….”
Clarification is required.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 101 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to properly further limit claim 1 as the provision of the detector being the imager conflicts with the recitation of claim 1 wherein the imager is provided as an element of the apparatus, and the detector has been provided in claim 1 with functionality to detecting a signal and not for identifying regions.  This is likewise seen in claim 101.  Applicant may cancel the 

Claims 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended, claim 20 is dependent upon canceled claim 18.  Applicant should amend the dependency accordingly (i.e. with respect to claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16, 19-105, 108-112, and 116- 170, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO .
With regard to claims 1, 21-23, Chou teaches an apparatus for assaying a sample that contains an analyte and interference elements, comprising (Abstract - bio/chemical sensing, assays and applications):a sample holder that is configured to hold a sample, and to compress as in cls. 24&25, that contains an analyte and one or more interference elements (page 5, In 12-20; page 10, In 10-25; col 16, In 10-22 - a collection plate and a cover plate; housing configured to hold the sample; desirable (e.g., active) and undesirable (e.g., inactive) target analytes in a sample); a detector that is configured to detect a signal related to the analyte (page 16, In 1-10; page 18, In 1-8 - the device further comprises a detector that is an optical detector for detecting an optical signal, in some embodiments, the device further comprises a detector that is an electrical detector for detecting an electric signal; detecting an analyte in the sample).  With regard to cl. 85, Chou discloses that the sample holder comprise wells configured to hold the sample. With regard to cls. 86&87, Chou discloses that the sample holder comprises a first plate, second plate, and spacers, wherein the spacers regulate a gap as claimed.  Further, as in cl. 88, the plate are fully capable of being movable relative to one another with an applied force and being placed in a closed or open configuration as claimed (see figs. 1&4, for example), With regard to cl. 89, Chou discloses a “Q-card” in as much as structurally claimed wherein Chou provides first and second plates, spacers, and wherein the spacers are configured to regulate a gap between the plates when the plates are pressed against each other, compressing the sample into a thin layer.  With regard to cl. 90, Chou discloses such a sample holder and the step of cls. 91-94, wherein Chou discloses such sized sample holders and such compression is disclosed but not necessitated as the recitation is drawn to a process recitation within an apparatus claim that is not afforded patentable weight.    Further, as in cl. 130, the plates are fully capable of being movable relative to one another given an applied force or forces in opposing directions.  With regard to cls. 131, 132, Chou discloses that the spacers are fixed and the plates are configured to compress the sample into a layer of uniform thickness and equaling the height of the spacers, (pages 37, 121, 123, for example).  With regards to cls. 133-134, Chou discloses spacers having such uniform heights (see page 23, for example).  With regards to cls. 135-138, Chou discloses plates having such thicknesses and areas (see page 53, for example).  With regard to cls. 139-141, Chou discloses a Young’s modulus of the spacers times the filling factor of the spaces is equal to or larger than 10MPa, and with respect to the thickness of the plate, and “the fourth power of the ISD divided by…”  (pages 122, 144, for example).  With regards to cls. 142-144, Chou disclose that one or both plates comprises a location marker, scale marker, image marker (page 145, for example). With regards to cls. 145-147, Chou discloses that the spacers have such inter-space distances (see page 13, for example).  With regard to cls. 148-150 Chou discloses that the spacers are pillars with a cross-sectional shape as claimed, and a flat top surface with a ratio of lateral to its height as at least 1 (see page 13, for example).  With regard to cl. 151, Chou provides a minimum lateral dimension to the spacer, in as much as required and cls. 152&153, Chou discloses such minimum lateral distances in as much as understood and particularly presented herein (see page 14, for example).  With regard to cl. 154, Chou discloses that the spacers have a round shape with a radius of curvature of at least one millimeter (page 20, for example).  With regard to cl. 155, Chou discloses that the spaces have a density of at least 100 per square millimeter of 1000 per square millimeter as in cl. 156 (page 61, for example).  With regard to cl. 157, Chou discloses that at least one of the plates is transparent (pages 63, 146) and wherein at least one of the plates is made from a flexible polymer  (pages 14, 146, for example).  With regard to cl. 159, the recitation is drawn to a process recitation not afforded patentable weight in an apparatus claim.  With regard to cl. 160, Chou discloses a plate has a thickness in the range of 10 to 200 micrometers (page 53, for example).  With regards to cls. 161-163, in as much understood and recited herein, Chou discloses such variation of thickness and wherein the compression is drawn to a process recitation not afforded patentable weight in an apparatus claim, wherein it is also noted that Chou discloses providing such compression for a uniform thickness (pages 54, 60, 63, 121, 123, for example).  With regard to cls. 164-167, Chou discloses first and second plates, as claimed therein, and configured to be changed between the open and closed configurations by folding (pages 146&147, for example).  With regard to cl. 168, Examiner asserts that a sample is drawn to a prospective workpiece and is not a positively claimed structural element of the apparatus, and further noting, as discussed above that Chou does disclose cl. 169, as discussed above, Chou discloses fixed spacers, and wherein the processes of embossing or molding are not afforded patentable weight in an apparatus claim, however, Chou does disclose such as seen in page 12 for example.  With regard to cl. 170, Chou discloses that the material of the plate and the spaces are PMMA, PC, COC, COP, or another plastic (page 12, for example).
Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region; and a detector that is configured to detect a signal related to the analyte in the interference element poor region and/or in the interference element rich region, and does not specifically disclose an aggregation reagent as recited in claims 1-7, 19,  and 20.
However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region (para (0008), (0011), [0106)- the interference pattern is imaged onto the detector, each pixel of camera 240 acquires an interference signal corresponding to a different lateral (i.e., x-y) location on test object 220; measurement signal from the detector is sent to a computer 21; fringe-free reflected intensity profile (i.e. an image substantially free of optical interference fringes) of the buried structure suitable for lateral metrology; identifying a scan position corresponding to a position of best focus for the buried surface based on the sequence of phase-shifted interferometry images of the object); focus the imager to detect a signal related to the target object at the low interference region (para [0046), 99-103, DE LEGA discloses that the imager comprises a camera 420, wherein the imager is a part of the detector or the imager is the entirety of the detector, and the imager is directed to capture one or more images of the sample, and the imager includes a filter 213 that is configured to filter signals from the sample. DE LEGA further discloses that the imager includes a light source 205, and wherein the detector is a mobile device as in cl. 105, which is capable of being moved.  Further, as in claims 108-112 DE LEGA discloses that the detector comprises a display 271 that is configured to show the presence and/or amount of the analyte, and to transmit detection results to a third party, and the software is stored in a storage unit which is a part of the detector, and directs the display to display the presence and/or amount of the analyte.  Further, as in cl. 126, the signal is electrical or optical, and is an optical signal as in cl. 127, and wherein it is noted that the origination of the signal, as in cl. 128, does not read over the detector of DE LEGA and its capability to produce such signals, wherein it is further noted a colorimetric reaction is not a part of the claimed apparatus.  With regards to cl. 129, the recitation is drawn to a process recitation not afforded patentable weight in a device claim, and further noting that DE LEGA does utilize a light source in producing the signal related to the analyte (see figures, for example).


Doshi discloses an apparatus and method for RBC separation (abstract).  Doshi discloses providing an aggregation reagent to the sample holder and in dry form so that interfering red blood cells are removed from whole blood or a fraction thereof to allow better analysis of dissolved blood components, and such agglutination reagents do not interfere with subsequent analysis (lines 47-50, col. 1; lines 25-57, col. 7; lines 17-29, col. 8; lines 5-37, col. 10; cols. 15&16, figs. 1-3, for example).
It would have been obvious to one of ordinary skill in the art to utilize an aggregation  reagent in the apparatus and method of the claims, wherein such aggregation reagent is coated on the sample holder and dry, such as taught by Doshi in order to provide a reagent which aggregates and sequesters red blood cells which can interfere with analysis of the target/analyte blood components within the sample, and wherein such aggregation reagent also does not interfere with subsequent analyses to the sample and thus provides for allowing analysis of target components within the blood to be carried out without interference and thereby providing greater accuracy to the assay result(s).

Neither Chou nor DE LEGA/Doshi teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region and/or rich region identified by the imager.


With regard to claim 2, see the above discussion and wherein Chou discloses that the sample [holder] comprises two plates separated by a spacing of 250 micrometers or less and at least part of the sample is between the two plates (pages 12&18, for example).

Chou does not teach an imager and a software that are configured to identity a region in the sample that has less interference element concentration than another region in the sample; and a detector that is configured to detect a signal related to the analyte in the interference element poor region. 
However, DE LEGA teaches an imager and a software, as discussed above, and itt would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with the imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample.
 Neither Chou nor DE LEGA teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region identified by the imager. It would have been obvious to one of ordinary skill 
With regard to claim 3, see the above discussion, and wherein Chou teaches at least a part of the sample is between the first and second plates and one or both of the plates are configured to allow the at least part of the sample visible through one or both of the plates (see pages 12, 18, claim 48 of Chou wherein at least one of the plates is transparent, for example).
 Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample; and a detector that is configured to detect a signal related to the analyte in the interference element poor region. However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region, as discussed above.
It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample.
Neither Chou nor DE LEGA teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region identified by the imager. It would have been obvious to one of ordinary skill 
With regard to claim 4, see the above discussion, and wherein Chou teaches that the first plate and second plate are movable relative to each other, the spacers are fixed on one or both of the plates and have a uniform height, and the first plate and second plate are configured to compress the sample into a layer of uniform thickness (pages 10, 18, 37, claim 59, for example).
Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample; and a detector that is configured to detect a signal related to the analyte in the interference element poor region.
 However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region, as discussed above.
It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample. Neither Chou nor DE LEGA teaches an imager and a detector, wherein the detector configured to detect a 
 It would have been obvious to one of ordinary skill in the art modify the combination of Chou and DE LEGA and to separate the functionality in DE LEGA to two different device modules and modularize the steps of identifying the low and high interference regions and detecting the signal related to the analyte in the low interference region, since doing so would improve the processing efficiency and thereby enhance the overall quality of the analysis system.

With regard to claim 5, see the above discussions for claims 1-4. In addition, Chou teaches a kit for assaying a sample that contains an analyte and interference elements, comprising (Abstract): an aggregation reagent that causes or assists a sample to have a region that has less interference element concentration than another region in the sample (col 5, In 13-30; col 6, In 3-12).

With regard to claims 6, 9, 10, 14, and 15, see the above discussion and wherein Chou provides for a method for assaying utilizing such apparatus, wherein Chou teaches: obtaining a sample holder and depositing in the sample holder a sample that contains an analyte and one or more interference elements (page 5, In 12-20; page 10, In 10-30; col 16, In 10-22- the spacing between the plates is not regulated by the spacers, and the VC sample is deposited on one or both of the plates; a collection plate and a cover plate; housing configured to hold the sample; desirable (e.g., active) and undesirable (e.g., inactive) target analytes in a sample); a detector that is configured to 
 Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region; and a detector that is configured to detect a signal related to the analyte in the interference element poor region and/or in the interference element rich region. 
However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region, as discussed above.
 It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample.
 Neither Chou nor DE LEGA teaches an imager and a detector, wherein the detector configured to detect a signal related to the analyte in the interference element poor region and rich region identified by the imager, and to calculate a concentration of the analyte based on the signal in the interference element rich/poor region. It would have been obvious to one of ordinary skill in the art modify the combination of Chou and 

With regard to claim 7, see the above discussion and as in claim 2 wherein Chou teaches such plates separated by 250 micrometers or less and at least a part of the sample is between the two plates. 
Chou does not teach an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample; and a detector that is configured to detect a signal related to the analyte in the interference element poor region.
 However, DE LEGA teaches an imager and a software that are configured to identify a region in the sample that has less interference element concentration than another region in the sample and/or an interference element rich region, as discussed above.
 It would have been obvious to one of ordinary skill in the art to combine the assaying taught by Chou with imaging system taught by DE LEGA since doing so would reduce the effects from interference elements in the sample. Neither Chou nor DE 
With regard to claim 12, Chou in view of DE LEGA provides to have an interference element poor region with an area as claimed, in as much as required and claimed herein, given that the recitation is indefinitely defined in the claims as claim 6 pertains to a method of imaging and identifying regions, and the particular set forth condition/result provided in claim 12 is not required by that of the method of claim 6.  One does not know what area that the interference element poor region encompasses until after the imaging and identifying operation is finished.  Herein, claim 12 fails to provide the further steps to the method which provide to yield the recited resulting area coverage to the interference element poor region.  With regard to claim 13, Chou discloses compressing the sample to a uniform thickness and calculating the volume of the sample based on an area of the sample layer (pages 20, 104, 106, for example).  With regards to claims 16 and 17, as seen above, the detector is part or a whole of the imager and is a separate device from the imager.  With regards to claims 26 and 27, Examiner refers Applicant to the discussion above in claim 12 which applies herein and wherein Chou in view of DE LEGA provides to disclose an interference element rich With regards to claims 28-30, the recitations are drawn to process recitations not afforded patentable weight in a device claim.  With regards to claims 31-43, Examiner notes that the microdomains have not been provided as positive elements to the apparatus of claim 1 (and are related to processes not required or relied upon in the apparatus), and as Chou in view of DE LEGA discloses all of the positively claimed elements of the apparatus of claim 1, as in the sample holder, imager and software, and detector, such apparatus is said to be fully capable of providing these microdomains in as much as required and claimed herein.  With regard to claim 44-66, the recitations are drawn to process recitations not afforded patentable weight in a device claim, and wherein it is noted that Chou discloses compressing a sample into a thin layer, and utilizing blood (pages 6, 13, 132, claims, for example).
With regards to claims 67-70, Examiner asserts that the device of Chou in view of DE LEGA is configured to analyze a sample in the recited time constraints in as much as provided herein as Chou in view of DE LEGA disclose all of the commensurately structured, arranged, and functioning parts to the apparatus of claim 1 and is thus said to be fully capable of carrying out an analysis (wherein such analysis is not particularly defined or presented in the claims) in the time constraints provided.
With regards to claims 71-74, 82-84 and 96, Examiner asserts that the sample is not a positively claimed element in the apparatus of claim 1 and such sample is related to a functionality of the sample holder, wherein Examiner asserts that Chou in view of DE LEGA provides a sample holder which is fully capable of holding a sample such as those recited in claims 71-74.  With regards to claims 75-79, Examiner asserts that the claims 80-81, Examiner asserts that the interference elements are not positively claimed elements of the apparatus of claim 1 and is drawn to a prospective element to the prospective sample applied in the sample holder of the apparatus, wherein Examiner asserts that Chou in view of DE LEGA provides a sample holder which is fully capable of holding a sample and one or more interference elements as in claims 80 and 81. With regards to claims 95, 97, and 98, the recitations are drawn back to the discussion of the prospective sample utilized, wherein, as discussed above, a sample is not a positively claimed element to the apparatus, and Chou/DE LEGA is fully capable of being used with a sample, including a sample having an aggregation agent as in cls. 95 and 97.
With regards to claims 116-125, the recitations are drawn to intended use recitations which are not afforded patentable weight and the apparatus of Chou in view of DE LEGA is said to be fully capable of such intended uses in as much as required herein.

Claims 106 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of DE LEGA and Doshi as applied to claims 1-7, 9-16, 19-105, 108-112, and 116- 170 above, and further in view of Satish et al. (US 2013/0303870), hereafter Satish.

Satish discloses a system and method for managing blood loss of a patient (abstract).  Satish discloses that the system includes an image analysis computer system and method which analyzes photographic images of samples to estimate patient blood loss and the computer system may be a smart phone that includes a camera integral therewith (par. [0027], fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Chou/DE LEGA to utilize a detector as a smart phone with an imager as a part of the smart phone such as taught by Satish in order to provide an integrated detection device that is readily available to a multitude of users and has an ease of portability for usage at a variety of places, thereby affording further flexibility to the use and application of assays for the user and/or practitioners. 








Response to Arguments
Applicant's arguments filed October 7th, 2021 have been fully considered but they are not persuasive. 
With regards to the rejections of the claims under 35 USC 112 b/2nd paragraph, Applicant asserts that the claims have been amended to clarify the issues of indefiniteness.
Examiner asserts that the claims remain to include issues of indefiniteness for those reasons particularly discussed above in the body of the action, which further takes into account amendments made herein. Claims 1-7, 9-16, and 19-170 remain rejected under 35 USC 112 b/2nd paragraph as discussed above in the body of the action.

Additionally, claims 16 and 101 remain rejected under 35 USC 112 d/4th paragraph, wherein remarks are absent thereto and the amendments do not provide to obviate the rejections.
Further, in view of the amendments to the claims, claim 20 is also rejected under 35 USC 112 d/4th paragraph for the reasons discussed above.

Applicant’s arguments with respect to claim(s) 1-7, 9-16, 19-105, 108-112, and 116- 170, have been considered but are moot because the new ground of rejection in which the newly-applied prior art of Doshi et al. (USPN 5,766,552) is provided for the teaching to the aggregation reagent as in claims 1-7, 19, and 20.
. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hermet al. (US 2004/0185437) discloses a device and method for concentrating and detecting pathogenic microbes from blood products wherein the blood sample is treated with an aggregation reagent so as to as sequester and aggregate interfering red blood cells from the targeted analyte microbes within the sample, which is considered relevant to Applicant’s field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798